
	
		II
		Calendar No. 635
		109th CONGRESS
		2d Session
		S. 3931
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2006
			Mr. McConnell (for
			 himself and Mr. Frist) introduced the
			 following bill; which was read the first time pursuant to the order of
			 September 21, 2006, as modified on September 22, 2006
		
		
			September 25, 2006
			Read the second time and placed on the
			 calendar
		
		A BILL
		To establish procedures for the review of electronic
		  surveillance programs. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Terrorist Surveillance Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)After the
			 terrorist attacks of September 11, 2001, President Bush authorized the National
			 Security Agency to intercept communications between people inside the United
			 States, including American citizens, and terrorism suspects overseas.
			(2)One of the
			 lessons learned from September 11, 2001, is that the enemies who seek to
			 greatly harm and terrorize our Nation utilize technologies and techniques that
			 defy conventional law enforcement practices.
			(3)The President, as
			 the constitutional officer most directly responsible for protecting the United
			 States from attack, requires the ability and means to detect and track an enemy
			 that can master and exploit modern technology.
			(4)It is equally
			 essential, however, that in protecting the United States against our enemies,
			 the President does not compromise the very civil liberties that he seeks to
			 safeguard. As Justice Hugo Black observed, “The President’s power, if any, to
			 issue [an] order must stem either from an Act of Congress or from the
			 Constitution itself.” Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579,
			 585 (1952) (opinion by Black, J.). Similarly, in 2004, Justice Sandra Day
			 O’Connor explained in her plurality opinion for the Supreme Court in Hamdi v.
			 Rumsfeld: “We have long since made clear that a state of war is not a blank
			 check for the President when it comes to the rights of the Nation’s citizens.”
			 Hamdi v. Rumsfeld, 542 U.S. 507, 536 (2004) (citations omitted).
			(5)When deciding
			 issues of national security, it is in our Nation’s best interest that, to the
			 extent feasible, all 3 branches of the Federal Government should be involved.
			 This helps guarantee that electronic surveillance programs do not infringe on
			 the constitutional rights of Americans, while at the same time ensuring that
			 the President has all the powers and means necessary to detect and track our
			 enemies and protect our Nation from attack.
			(6)As Justice Sandra
			 Day O’Connor explained in her plurality opinion for the Supreme Court in Hamdi
			 v. Rumsfeld, “Whatever power the United States Constitution envisions for the
			 Executive in its exchanges with other nations or with enemy organizations in
			 times of conflict, it most assuredly envisions a role for all 3 branches when
			 individual liberties are at stake.” Hamdi v. Rumsfeld, 542 U.S. 507, 536 (2004)
			 (citations omitted).
			(7)Similarly,
			 Justice Jackson famously explained in his Youngstown concurrence: “When the
			 President acts pursuant to an express or implied authorization of Congress, his
			 authority is at its maximum, for it includes all that he possesses in his own
			 right plus all that Congress can delegate ... When the President acts in
			 absence of either a congressional grant or denial of authority, he can only
			 rely upon his own independent powers, but there is a zone of twilight in which
			 he and Congress may have concurrent authority, or in which its distribution is
			 uncertain. Therefore, congressional inertia, indifference or quiescence may
			 sometimes, at least as a practical matter, enable, if not invite, measures on
			 independent presidential responsibility ... When the President takes measures
			 incompatible with the expressed or implied will of Congress, his power is at
			 its lowest ebb, for then he can rely only upon his own constitutional powers
			 minus any constitutional powers of Congress over the matter. Courts can sustain
			 exclusive Presidential control in such a case only by disabling the Congress
			 from acting upon the subject.” Youngstown Sheet & Tube Co. v. Sawyer, 343
			 U.S. 579, 635–38 (1952) (Jackson, J., concurring).
			(8)Congress clearly
			 has the authority to enact legislation with respect to electronic surveillance
			 programs. The Constitution provides Congress with broad powers of oversight
			 over national security and foreign policy, under article I, section 8 of the
			 Constitution of the United States, which confers on Congress numerous powers,
			 including the powers—
				(A)To declare
			 War, grant Letters of Marque and Reprisal, and make Rules concerning Captures
			 on Land and Water;
				(B)To raise
			 and support Armies;
				(C)To provide
			 and maintain a Navy;
				(D)To make
			 Rules for the Government and Regulation of the land and naval
			 Forces;
				(E)To provide
			 for calling forth the Militia to execute the Laws of the Union, suppress
			 Insurrections and repel Invasions; and
				(F)To provide
			 for organizing, arming, and disciplining the Militia, and for governing such
			 Part of them as may be employed in the Service of the United
			 States.
				(9)While Attorney
			 General Alberto Gonzales explained that the executive branch reviews the
			 electronic surveillance program of the National Security Agency every 45 days
			 to ensure that the program is not overly broad, it is the belief of Congress
			 that approval and supervision of electronic surveillance programs should be
			 conducted outside of the executive branch, by the article III court established
			 under section 103 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1803) and the congressional intelligence committees. It is also the
			 belief of Congress that it is appropriate for an article III court to pass upon
			 the constitutionality of electronic surveillance programs that may be directed
			 at Americans.
			(10)The Foreign
			 Intelligence Surveillance Court is the proper court to approve and supervise
			 classified electronic surveillance programs because it is adept at maintaining
			 the secrecy with which it was charged and it possesses the requisite expertise
			 and discretion for adjudicating sensitive issues of national security.
			(11)In 1975, [then]
			 Attorney General Edward Levi, a strong defender of executive authority,
			 testified that in times of conflict, the President needs the power to conduct
			 long-range electronic surveillance and that a foreign intelligence surveillance
			 court should be empowered to issue special approval orders in these
			 circumstances.
			(12)Granting the
			 Foreign Intelligence Surveillance Court the authority to review electronic
			 surveillance programs and pass upon their constitutionality is consistent with
			 well-established, longstanding practices.
			(13)The Foreign
			 Intelligence Surveillance Court already has broad authority to approve
			 surveillance of members of international conspiracies, in addition to granting
			 warrants for surveillance of a particular individual under sections 104, 105,
			 and 402 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804,
			 1805, and 1842).
			(14)Prosecutors have
			 significant flexibility in investigating domestic conspiracy cases. Courts have
			 held that flexible warrants comply with the 4th amendment to the Constitution
			 of the United States when they relate to complex, far-reaching, and
			 multifaceted criminal enterprises like drug conspiracies and money laundering
			 rings. The courts recognize that applications for search warrants must be
			 judged in a common sense and realistic fashion, and the courts permit broad
			 warrant language where, due to the nature and circumstances of the
			 investigation and the criminal organization, more precise descriptions are not
			 feasible.
			(15)The Supreme
			 Court, in the Keith Case, United States v. United States
			 District Court for the Eastern District of Michigan, 407 U.S. 297 (1972),
			 recognized that the standards and procedures used to fight ordinary crime may
			 not be applicable to cases involving national security. The Court recognized
			 that national security surveillance may involve different policy and
			 practical considerations from the surveillance of ordinary crime and
			 that courts should be more flexible in issuing warrants in national security
			 cases. United States v. United States District Court for the Eastern District
			 of Michigan, 407 U.S. 297, 322 (1972).
			(16)By authorizing
			 the Foreign Intelligence Surveillance Court to review electronic surveillance
			 programs, Congress enables the President to use the necessary means to guard
			 our national security, while also protecting the civil liberties and
			 constitutional rights that we cherish.
			3.DefinitionsThe Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
			(1)by redesignating
			 title VII as title VIII;
			(2)by redesignating
			 section 701 as section 801; and
			(3)by inserting
			 after title VI the following:
				
					VIIElectronic
				surveillance programs
						701.DefinitionsAs used in this title—
							(1)the terms
				agent of a foreign power, Attorney General,
				contents, electronic surveillance, foreign
				power, international terrorism, minimization
				procedures, person, United States, and
				United States person have the same meaning as in section
				101;
							(2)the term
				congressional intelligence committees means the Select Committee
				on Intelligence of the Senate and the Permanent Select Committee on
				Intelligence of the House of Representatives;
							(3)the term
				electronic surveillance program means a program to engage in
				electronic surveillance—
								(A)that has as a
				significant purpose the gathering of foreign intelligence information or
				protecting against international terrorism;
								(B)where it is not
				feasible to name every person, address, or location to be subjected to
				electronic surveillance;
								(C)where effective
				gathering of foreign intelligence information requires the flexibility to begin
				electronic surveillance immediately after learning of suspect activity;
				and
								(D)where effective
				gathering of foreign intelligence information requires an extended period of
				electronic surveillance;
								(4)the term
				foreign intelligence information has the same meaning as in
				section 101(e) and includes information necessary to protect against
				international terrorism;
							(5)the term
				Foreign Intelligence Surveillance Court means the court
				established under section 103(a); and
							(6)the term
				Foreign Intelligence Surveillance Court of Review means the
				court established under section
				103(b).
							.
			4.Foreign
			 intelligence surveillance court jurisdiction to review electronic surveillance
			 programs
			(a)In
			 generalTitle VII of the Foreign Intelligence Surveillance Act of
			 1978, as amended by section 3, is amended by adding at the end the
			 following:
				
					702.Foreign
				intelligence surveillance court jurisdiction to review electronic surveillance
				programs
						(a)Authorization
				of review
							(1)Initial
				authorizationThe Foreign Intelligence Surveillance Court shall
				have jurisdiction to issue an order under this title, lasting not longer than
				90 days, that authorizes an electronic surveillance program to obtain foreign
				intelligence information or to protect against international terrorism.
							(2)ReauthorizationThe
				Foreign Intelligence Surveillance Court shall have jurisdiction to reauthorize
				an electronic surveillance program for a period of time not longer than such
				court determines to be reasonable. There shall be no limit on the number of
				times the Attorney General may seek reauthorization of an electronic
				surveillance program.
							(3)Resubmission or
				appealIn the event that the Foreign Intelligence Surveillance
				Court refuses to approve an application under this subsection, the court shall
				state its reasons in a written opinion, which it shall submit to the Attorney
				General. The Attorney General or his designee may submit a new application
				under section 703 for the electronic surveillance program, with no limit on the
				number of resubmissions that may be made. Alternatively, the Attorney General
				may appeal the decision of the Foreign Intelligence Surveillance Court to the
				Foreign Intelligence Surveillance Court of Review.
							(4)Continued
				surveillance under title I
								(A)In
				generalIf, at any time, the Attorney General determines that the
				known facts and circumstances relating to any target within the United States
				under this title satisfy the criteria for an application under section 104 for
				an order for electronic surveillance of the target under section 105, the
				Attorney General shall—
									(i)discontinue the
				surveillance of the target under this title; or
									(ii)continue the
				surveillance of the target under this title, subject to the requirements of
				subparagraph (B).
									(B)Continuation of
				surveillance
									(i)In
				generalThe Attorney General may continue surveillance of a
				target under this title as specified in subparagraph (A)(ii) only if the
				Attorney General makes an application under section 104 for an order for
				electronic surveillance of the target under section 105 as soon as the Attorney
				General determines practicable after the date on which the Attorney General
				makes the determination to continue surveillance of the target under
				subparagraph (A)(ii).
									(ii)PeriodThe
				period during which the Attorney General may continue surveillance of a target
				under this title after the Attorney General has determined that making an
				application is practicable shall be limited to a reasonable period, as
				determined by the Attorney General, during which the application is prepared
				and the period during which the application of the Attorney General under
				section 104 for an order for electronic surveillance of the target under
				section 105 is pending under title I, including during any period in which
				appeal from the denial of the application is pending with the Foreign
				Intelligence Surveillance Court of Review or the Supreme Court under section
				103(b).
									(b)Mandatory
				transfer for review
							(1)In
				generalIn any case before any court challenging the legality of
				classified communications intelligence activity relating to a foreign threat,
				including an electronic surveillance program, or in which the legality of any
				such activity or program is in issue, if the Attorney General files an
				affidavit under oath that the case should be transferred to the Foreign
				Intelligence Surveillance Court of Review because further proceedings in the
				originating court would harm the national security of the United States, the
				originating court shall transfer the case of the Foreign Intelligence
				Surveillance for further proceedings under this subsection.
							(2)Procedures for
				reviewThe Foreign Intelligence Surveillance Court shall have
				jurisdiction as appropriate to determine standing and the legality of the
				program to the extent necessary for resolution of the underlying case. All
				proceedings under this paragraph shall be conducted in accordance with the
				procedures set forth in section 106(f). In the event the Foreign Intelligence
				Surveillance Court determines that, in the context of a criminal proceeding,
				the Constitution of the United States would require the disclosure of national
				security information, any such constitutionally required disclosure shall be
				governed by the Classified Information Procedures Act, (18 U.S.C. App.), or if
				applicable, section 2339B(f) of title 18, United States Code.
							(3)Appeal,
				certiorari, and effects of decisionsThe decision of the Foreign
				Intelligence Surveillance Court made under paragraphs (1) and (2), including a
				decision that the disclosure of national security information is
				constitutionally required, shall be subject to review by the Foreign
				Intelligence Surveillance Court of Review under section 103(b). The Supreme
				Court of the United States shall have jurisdiction to review decisions of the
				Foreign Intelligence Surveillance Court of Review by writ of certiorari granted
				upon the petition of the United States. The decision by the Foreign
				Intelligence Surveillance Court shall otherwise be binding in all other
				courts.
							(4)DismissalThe
				Foreign Intelligence Surveillance Court or a court that is an originating court
				under paragraph (1) may dismiss a challenge to the legality of an electronic
				surveillance program for any reason provided for under law.
							(5)Preservation of
				litigation privilegesNothing in this Act shall be construed to
				abrogate, limit, or affect any litigation privileges in any
				court.
							.
			5.Applications for
			 approval of electronic surveillance programsTitle VII of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by section 4, is amended by adding at the
			 end the following:
			
				703.Applications
				for approval of electronic surveillance programs
					(a)In
				generalEach application for approval of an electronic
				surveillance program under this title (including resubmission or application
				for reauthorization) shall—
						(1)be made by the
				Attorney General or his designee;
						(2)include a
				statement of the authority conferred on the Attorney General by the President
				of the United States;
						(3)include a
				statement setting forth the legal basis for the conclusion by the Attorney
				General that the electronic surveillance program is consistent with the
				Constitution of the United States;
						(4)certify that a
				significant purpose of the electronic surveillance program is to obtain foreign
				intelligence information or to protect against international terrorism;
						(5)certify that the
				information sought cannot reasonably be obtained by normal investigative
				techniques
						(6)certify that the
				information sought cannot reasonably be obtained through an application under
				section 104;
						(7)include a
				statement of the means and operational procedures by which the electronic
				surveillance will be executed and effected;
						(8)include an
				explanation of how the electronic surveillance program is reasonably designed
				to ensure that the communications that are acquired are communications of or
				with—
							(A)a foreign power
				that engages in international terrorism or activities in preparation
				therefor;
							(B)an agent of a
				foreign power that engages in international terrorism or activities in
				preparation therefor;
							(C)a person
				reasonably believed to have communication with or be associated with a foreign
				power that engages in international terrorism or activities in preparation
				therefor or an agent of a foreign power that engages in international terrorism
				or activities in preparation therefor; or
							(D)a foreign power
				that poses an imminent threat of attack likely to cause death, serious injury,
				or substantial economic damage to the United States, or an agent of a foreign
				power thereof;
							(9)include a
				statement of the proposed minimization procedures;
						(10)if the
				electronic surveillance program that is the subject of the application was
				initiated prior to the date the application was submitted, specify the date
				that the program was initiated;
						(11)include a
				description of all previous applications that have been made under this title
				involving the electronic surveillance program in the application (including the
				minimization procedures and the means and operational procedures proposed) and
				the decision on each previous application; and
						(12)include a
				statement of facts concerning the implementation of the electronic surveillance
				program described in the application, including, for any period of operation of
				the program authorized not less than 90 days prior to the date of submission of
				the application—
							(A)the minimization
				procedures implemented; and
							(B)the means and
				operational procedures by which the electronic surveillance was executed and
				effected.
							(b)Additional
				informationThe Foreign Intelligence Surveillance Court may
				require the Attorney General to furnish such other information as may be
				necessary to make a determination under section
				704.
					.
		6.Approval of
			 electronic surveillance programsTitle VII of the Foreign Intelligence
			 Surveillance Act 18 of 1978, as amended by section 5, is amended by adding at
			 the end the following:
			
				704.Approval of
				electronic surveillance programs
					(a)Necessary
				findingsUpon receipt of an application under section 703, the
				Foreign Intelligence Surveillance Court shall enter an ex parte order as
				requested, or as modified, approving the electronic surveillance program if it
				finds that—
						(1)the President has
				authorized the Attorney General to make the application for electronic
				surveillance for foreign intelligence information or to protect against
				international terrorism;
						(2)approval of the
				electronic surveillance program in the application is consistent with the
				Constitution of the United States;
						(3)the electronic
				surveillance program is reasonably designed to ensure that the communications
				that are acquired are communications of or with—
							(A)a foreign power
				that engages in international terrorism or activities in preparation
				therefor;
							(B)an agent of a
				foreign power that is engaged in international terrorism or activities in
				preparation therefor;
							(C)a person
				reasonably believed to have communication with or be associated with a foreign
				power that is engaged in international terrorism or activities in preparation
				therefor or an agent of a foreign power that is engaged in international
				terrorism or activities in preparation therefor; or
							(D)a foreign power
				that poses an imminent threat of attack likely to cause death, serious injury,
				or substantial economic damage to the United States, or an agent of a foreign
				power thereof;
							(4)the proposed
				minimization procedures meet the definition of minimization procedures under
				section 101(h); and
						(5)the application
				contains all statements and certifications required by section 703.
						(b)ConsiderationsIn
				considering the constitutionality of the electronic surveillance program under
				subsection (a), the Foreign Intelligence Surveillance Court may
				consider—
						(1)whether the
				electronic surveillance program has been implemented in accordance with the
				proposal by the Attorney General, by comparing—
							(A)the minimization
				procedures proposed with the minimization procedures actually
				implemented;
							(B)the nature of the
				information sought with the nature of the information actually obtained;
				and
							(C)the means and
				operational procedures proposed with the means and operational procedures
				actually implemented; and
							(2)whether foreign
				intelligence information has been obtained through the electronic surveillance
				program.
						(c)Contents of
				orderAn order approving an electronic surveillance program under
				this section shall direct—
						(1)that the
				minimization procedures be followed;
						(2)that, upon the
				request of the applicant, specified communication or other common carriers,
				landlords, custodians, or other specified persons, furnish the applicant
				forthwith with all information, facilities, or technical assistance necessary
				to undertake the electronic surveillance program in such a manner as will
				protect its secrecy and produce a minimum of interference with the services
				that such carriers, landlords, custodians, or other persons are providing
				potential targets of the electronic surveillance program;
						(3)that any records
				concerning the electronic surveillance program or the aid furnished or retained
				by such carriers, landlords, custodians, or other persons are maintained under
				security procedures approved by the Attorney General and the Director of
				National Intelligence; and
						(4)that the
				applicant compensate, at the prevailing rate, such carriers, landlords,
				custodians, or other persons for furnishing such
				aid.
						.
		7.Congressional
			 oversightTitle VII of the
			 Foreign Intelligence Surveillance Act of 1978, as amended by section 6, is
			 amended by adding at the end the following:
			
				705.Congressional
				oversight
					(a)In
				generalNot less often than every 180 days, the Attorney General
				shall submit to the congressional intelligence committees a report in
				classified form on the activities during the previous 180-day period under any
				electronic surveillance program authorized under this title.
					(b)ContentsEach
				report submitted under subsection (a) shall provide, with respect to the
				previous 180-day period, a description of—
						(1)the minimization
				procedures implemented;
						(2)the means and
				operational procedures by which the electronic surveillance program was
				executed and effected;
						(3)significant
				decisions of the Foreign Intelligence Surveillance Court on applications made
				under section 703;
						(4)the total number
				of applications made for orders approving electronic surveillance programs
				pursuant to this title; and
						(5)the total number
				of orders applied for that have been granted, modified, or denied.
						(c)Rule of
				constructionNothing in this title shall be construed to limit
				the authority or responsibility of any committee of either House of Congress to
				obtain such information as such committee may need to carry out its respective
				functions and
				duties.
					.
		8.Clarification of
			 the foreign intelligence surveillance act of 1978
			(a)RepealSections
			 111, 309, and 404 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1811, 1829, and 1844) are repealed.
			(b)Clarifying
			 amendments
				(1)Title
			 18Section 2511(2) of title 18, United States Code, is
			 amended—
					(A)in paragraph (e),
			 by striking , as defined in section 101 and all that follows
			 through the end of the paragraph and inserting the following: under the
			 Constitution or the Foreign Intelligence Surveillance Act of 1978.;
			 and
					(B)in paragraph (f),
			 by striking from international or foreign communications, and
			 all that follows through the end of the paragraph and inserting that is
			 authorized under a Federal statute or the Constitution of the United
			 States..
					(2)FISASection
			 109 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1809) is
			 amended—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1)—
							(I)by striking
			 authorized by statute and inserting authorized by
			 law; and
							(II)by striking
			 or at the end;
							(ii)in
			 paragraph (2)—
							(I)by striking
			 authorized by statute and inserting authorized by
			 law; and
							(II)by striking the
			 period and inserting ; or; and
							(iii)by adding at
			 the end the following:
							
								(3)and knowingly
				discloses or uses information obtained under color of law by electronic
				surveillance in a manner or for a purpose not authorized by
				law.
								;
				and
						(B)in subsection
			 (c)—
						(i)by
			 striking $10,000 and inserting $100,000;
			 and
						(ii)by
			 striking five years and inserting 15
			 years.
						9.Modernizing
			 amendments to FISA
			(a)ReferenceIn
			 this section, a reference to FISA shall mean the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
			(b)DefinitionsSection
			 101 of FISA (50 U.S.C. 1801) is amended—
				(1)in subsection
			 (b)(1)—
					(A)in subparagraph
			 (C), by striking or after the semicolon; and
					(B)by adding at the
			 end the following:
						
							(D)otherwise is
				reasonably expected to possess, control, transmit, or receive foreign
				intelligence information while that person is in the United States, provided
				that the official making the certification required by section 104(a)(6) deems
				such foreign intelligence information to be significant;
				or
							;
					(2)by striking
			 subsection (f) and inserting the following:
					
						(f)Electronic
				surveillance means—
							(1)the installation
				or use of an electronic, mechanical, or other surveillance device for acquiring
				information by intentionally directing the surveillance at a particular known
				person who is reasonably believed to be in the United States under
				circumstances in which that person has a reasonable expectation of privacy and
				a warrant would be required for law enforcement purposes; or
							(2)the intentional
				acquisition of the contents of any communication under circumstances in which a
				person has a reasonable expectation of privacy and a warrant would be required
				for law enforcement purposes, and if both the sender and all intended
				recipients are reasonably believed to be located within the United
				States.
							;
				(3)in subsection
			 (h), by striking paragraph (4) and inserting the following:
					
						(4)notwithstanding
				paragraphs (1), (2), and (3), with respect to any electronic surveillance
				approved pursuant to section 102 or 704, procedures that require that no
				contents of any communication originated or sent by a United States person
				shall be disclosed, disseminated, used or retained for longer than 7 days
				unless a court order under section 105 is obtained or unless the Attorney
				General determines that the information indicates a threat of death or serious
				bodily harm to any
				person.
						.
				(4)by striking
			 subsection (l); and
				(5)by striking
			 subsection (n) and inserting the following:
					
						(n)contents,
				when used with respect to a communication, includes any information concerning
				the substance, symbols, sounds, words, purport, or meaning of a communication,
				and does not include dialing, routing, addressing, or signaling
				information.
						.
				(c)Electronic
			 surveillance authorizationSection 102 of FISA (50 U.S.C. 1802) is
			 amended to read as follows:
				
					102.Electronic surveillance authorization without court order;
		  certification by attorney general; reports to congressional committees;
		  transmittal under seal; duties and compensation of communication common
		  carrier; applications; jurisdiction of court(a)(1)Notwithstanding any
				other law, the President through the Attorney General, may authorize electronic
				surveillance without a court order under this title to acquire foreign
				intelligence information for periods of up to 1 year if the Attorney General
				certifies in writing under oath that the electronic surveillance is directed
				at—
								(A)(i)the acquisition of the
				contents of communications of foreign powers, as defined in paragraph (1), (2),
				or (3) of section 101(a), or a person other than a United States person acting
				as an agent of a foreign power, as defined in section 101(b)(1)(A) or (B);
				or
									(ii)the acquisition of technical
				intelligence, other than the spoken communications of individuals, from
				property or premises under the open and exclusive control of a foreign power,
				as defined in paragraph (1), (2), or (3) of section 101(a); and
									(B)the proposed minimization procedures
				with respect to such surveillance meet the definition of minimization
				procedures under section 101(h);
								if the Attorney General reports such minimization
				procedures and any changes thereto to the Select Committee on Intelligence of
				the Senate and the Permanent Select Committee on Intelligence of the House of
				Representatives at least 30 days prior to their effective date, unless the
				Attorney General determines immediate action is required and notifies the
				committees immediately of such minimization procedures and the reason for their
				becoming effective immediately.(2)An electronic surveillance authorized
				by this subsection may be conducted only in accordance with the Attorney
				General’s certification and the minimization procedures. The Attorney General
				shall assess compliance with such procedures and shall report such assessments
				to the Select Committee on Intelligence of the Senate and the Permanent Select
				Committee on Intelligence of the House of Representatives under section 108(a).
				If an electronic surveillance authorized by this subsection is directed at an
				agent of a foreign power, the Attorney General’s report assessing compliance
				with the minimization procedures shall also include a statement of the facts
				and circumstances relied upon to justify the belief that the target of the
				electronic surveillance is an agent of a foreign power.
							(3)The Attorney General shall
				immediately transmit under seal to the court established under section 103(a) a
				copy of any certification under this subsection. Such certification shall be
				maintained under security measures established by the Chief Justice with the
				concurrence of the Attorney General, in consultation with the Director of
				National Intelligence, and shall remain sealed unless—
								(A)an application for a court order with
				respect to the surveillance is made under section 104; or
								(B)the certification is necessary to
				determine the legality of the surveillance under section 106(f).
								(b)(1)Notwithstanding any
				other provision of law, the President, through the Attorney General, may
				authorize the acquisition of foreign intelligence information for periods of up
				to 1 year concerning a person reasonably believed to be outside the United
				States if the Attorney General certifies in writing under oath that he has
				determined that—
								(A)the acquisition does not constitute
				electronic surveillance as defined in section 101(f);
								(B)the acquisition involves obtaining the
				foreign intelligence information from or with the assistance of a wire or
				electronic communications service provider, custodian, or other person
				(including any officer, employee, agent, or other specified person thereof) who
				has access to wire or electronic communications, either as they are transmitted
				or while they are stored, or equipment that is being or may be used to transmit
				or store such communications;
								(C)a significant purpose of the
				acquisition is to obtain foreign intelligence information; and
								(D)the minimization procedures to be
				employed with respect to such acquisition activity meet the definition of
				minimization procedures under section 101(h).
								(2)Such certification need not identify
				the specific facilities, places, premises, or property at which the acquisition
				will be directed.
							(3)An acquisition undertaken pursuant to
				this subsection may be conducted only in accordance with the Attorney General's
				certification and the minimization procedures adopted by the Attorney General.
				The Attorney General shall assess compliance with such procedures and shall
				report such assessments to the Select Committee on Intelligence of the Senate
				and the Permanent Select Committee on Intelligence of the House of
				Representatives under section 108(a).
							(4)The Attorney General shall
				immediately transmit under seal to the court established under section 103(a) a
				copy of any certification of the Attorney General under this subsection. Such
				certification shall be maintained under security measures established by the
				Chief Justice with the concurrence of the Attorney General, in consultation
				with the Director of National Intelligence, and shall remain sealed unless the
				certification is necessary to determine the legality of the acquisition under
				subsection (o).
							(c)With respect to
				the acquisition authorized under this section, the Attorney General may direct
				a specified person to—
							(1)furnish the
				government forthwith all information, facilities, and assistance necessary to
				accomplish the acquisition in such a manner as will protect its secrecy and
				produce a minimum of interference with the services that such person is
				providing to the target; and
							(2)maintain under
				security procedures approved by the Attorney General and the Director of
				National Intelligence any records concerning the acquisition or the aid
				furnished that such person wishes to maintain.
							(d)The government
				shall compensate, at the prevailing rate, such specified person for furnishing
				the aid set forth in subsection (c).
						(e)In the case of a
				failure to comply with a directive issued pursuant to this section, the
				Attorney General may invoke the aid of the court established under section
				103(a) to compel compliance with the directive. The court shall issue an order
				requiring the person or entity to comply with the directive forthwith if it
				finds that the directive was issued in accordance with subsection (a) or (b)
				and is otherwise lawful. Any failure to obey the order of the court may be
				punished by the court as contempt thereof. Any process under this section may
				be served in any judicial district in which the person or entity may be
				found.
						(f)(1)(A)A person receiving an
				Attorney General directive issued pursuant to this section may challenge the
				legality of that directive by filing a petition with the pool established by
				section 103(e)(1).
								(B)The presiding judge shall immediately
				assign a petition to one of the judges serving in the pool established by
				section 103(e)(1). Not later than 24 hours after the assignment of such
				petition, the assigned judge shall conduct an initial review of the directive.
				If the assigned judge determines that the petition is frivolous, the assigned
				judge shall immediately deny the petition and affirm the directive or any part
				thereof that is the subject of the petition. If the assigned judge determines
				the petition is not frivolous, the assigned judge shall within 72 hours
				consider the petition in accordance with the procedures established under
				section 103(e)(2) and provide a written statement for the record of the reasons
				for any determination under this subsection.
								(2)A judge considering a petition to
				modify or set aside a directive may grant such petition only if the judge finds
				that such directive does not meet the requirements of this section or is
				otherwise unlawful. If the judge does not modify or set aside the directive,
				the judge shall immediately affirm such directive, and order the recipient to
				comply therewith.
							(3)Any directive not explicitly modified
				or set aside consistent with this subsection shall remain in full
				effect.
							(g)A petition for
				review of a decision under subsection (f) to affirm, modify, or set aside a
				directive by the Government or any person receiving such directive shall be
				made within 7 days of issuance of the decision required by subsection (f) to
				the court of review established under section 103(b), which shall have
				jurisdiction to consider such petitions. The court of review shall provide for
				the record a written statement of the reasons for its decision and, on petition
				by the Government or any person receiving such directive for a writ of
				certiorari, the record shall be transmitted under seal to the Supreme Court of
				the United States, which shall have jurisdiction to review such
				decision.
						(h)Judicial
				proceedings under this section shall be concluded as expeditiously as possible.
				The record of proceedings, including petitions filed, orders granted, and
				statements of reasons for decision, shall be maintained under security measures
				established by the Chief Justice of the United States, in consultation with the
				Attorney General and the Director of National Intelligence.
						(i)All petitions
				under this section shall be filed under seal. In any proceedings under this
				section, the court shall, upon request of the Government, review ex parte and
				in camera any Government submission, or portions thereof, which may include
				classified information.
						(j)No cause of
				action shall lie in any court against any provider of a communication service
				or other person (including any officer, employee, agent, or other specified
				person thereof) for furnishing any information, facilities, or assistance in
				accordance with a directive under subsection (a) or (b).
						(k)Information
				acquired pursuant to an Attorney General authorization under this section
				concerning any United States person may be used and disclosed by Federal
				officers and employees without the consent of the United States person only in
				accordance with the minimization procedures required by subsection (a) or (b),
				as applicable. No otherwise privileged communication obtained in accordance
				with, or in violation of, the provisions of this section shall lose its
				privileged character. No information from an acquisition under this section may
				be used or disclosed by Federal officers or employees except for lawful
				purposes.
						(l)No information
				acquired pursuant to this section shall be disclosed for law enforcement
				purposes unless such disclosure is accompanied by a statement that such
				information, or any information derived therefrom, may only be used in a
				criminal proceeding with the advance authorization of the Attorney
				General.
						(m)Whenever the
				Government intends to enter into evidence or otherwise use or disclose in any
				trial, hearing, or other proceeding in or before any court, department,
				officer, agency, regulatory body, or other authority of the United States,
				against an aggrieved person, any information obtained or derived from an
				acquisition under this section, the Government shall, prior to the trial,
				hearing, or other proceeding or at a reasonable time prior to an effort to so
				disclose or so use that information or submit it in evidence, notify the
				aggrieved person and the court or other authority in which the information is
				to be disclosed or used that the Government intends to so disclose or so use
				such information.
						(n)Whenever any
				State or political subdivision thereof intends to enter into evidence or
				otherwise use or disclose in any trial, hearing, or other proceeding in or
				before any court, department, officer, agency, regulatory body, or other
				authority of a State or a political subdivision thereof, against an aggrieved
				person any information obtained or derived from an acquisition under this
				section, the State or political subdivision thereof shall notify the aggrieved
				person, the court or other authority in which the information is to be
				disclosed or used, and the Attorney General that the State or political
				subdivision thereof intends to so disclose or so use such information.
						(o)Any person
				against whom evidence obtained or derived from an acquisition authorized
				pursuant to this section to which he is an aggrieved person is to be, or has
				been, introduced or otherwise used or disclosed in any trial, hearing, or other
				proceeding in or before any court, department, officer, agency, regulatory
				body, or other authority of the United States, a State, or a political
				subdivision thereof, may move to suppress the evidence obtained or derived from
				such acquisition on the grounds that—
							(1)the information
				was unlawfully acquired; or
							(2)the acquisition
				was not made in conformity with an order of authorization or approval.
							Such a
				motion shall be made before the trial, hearing, or other proceeding unless
				there was no opportunity to make such a motion or the person was not aware of
				the grounds of the motion.(p)Whenever a court
				or other authority is notified pursuant to subsection (m) or (n), whenever a
				motion is made pursuant to subsection (o), or whenever any motion or request is
				made by an aggrieved person pursuant to any other statute or rule of the United
				States or any State before any court or other authority of the United States or
				any State to discover or obtain an Attorney General directive or other
				materials relating to the acquisition authorized under this section or to
				discover, obtain, or suppress evidence or information obtained or derived from
				the acquisition authorized under this section, the United States district court
				or, where the motion is made before another authority, the United States
				district court in the same district as the authority, shall, notwithstanding
				any other law, if the Attorney General files an affidavit under oath that
				disclosure or an adversary hearing would harm the national security of the
				United States, review in camera and ex parte the directive, and such other
				materials relating to the acquisition as may be necessary to determine whether
				the acquisition authorized under this section was lawfully authorized and
				conducted. In making this determination, the court may disclose to the
				aggrieved person, under appropriate security procedures and protective orders,
				portions of the directive or other materials relating to the acquisition only
				where such disclosure is necessary to make an accurate determination of the
				legality of the acquisition.
						(q)If the United
				States district court pursuant to subsection (o) determines that the
				acquisition authorized under this section was not lawfully authorized or
				conducted, it shall, in accordance with the requirements of law, suppress the
				evidence which was unlawfully obtained or derived or otherwise grant the motion
				of the aggrieved person. If the court determines that such acquisition was
				lawfully authorized and conducted, it shall deny the motion of the aggrieved
				person except to the extent that due process requires discovery or
				disclosure.
						(r)Orders granting
				motions or requests under subsection (o), decisions under this section that an
				acquisition was not lawfully authorized or conducted, and orders of the United
				States district court requiring review or granting disclosure of directives or
				other materials relating to such acquisition shall be final orders and binding
				upon all courts of the United States and the several States except a United
				States court of appeals and the Supreme Court.
						(s)Federal officers
				who acquire foreign intelligence information under this section may consult
				with Federal law enforcement officers or law enforcement personnel of a State
				or political subdivision of a State (including the chief executive officer of
				that State or political subdivision who has the authority to appoint or direct
				the chief law enforcement officer of that State or political subdivision) to
				coordinate efforts to investigate or protect against—
							(1)actual or
				potential attack or other grave hostile acts of a foreign power or an agent of
				a foreign power;
							(2)sabotage,
				international terrorism, or the development or proliferation of weapons of mass
				destruction by a foreign power or an agent of a foreign power; or
							(3)clandestine
				intelligence activities by an intelligence service or network of a foreign
				power or by an agent of a foreign power.
							(t)Coordination
				authorized by subsection (s) shall not preclude the certification required by
				subsection (a) or (b), as applicable.
						(u)Retention of
				directives and ordersDirectives made and orders granted under
				this section shall be retained for a period of at least 10 years from the date
				when they were
				made.
						.
			(d)Designation of
			 judgesSection 103 of FISA (50 U.S.C. 1803) is amended—
				(1)in subsection
			 (a), by inserting, at least before seven of the United
			 States judicial circuits; and
				(2)at the end by
			 adding the following new subsection:
					
						(g)Applications for
				a court order under this title are authorized if the President has, by written
				authorization, empowered the Attorney General to approve applications to the
				court having jurisdiction under this section, and a judge to whom an
				application is made may, notwithstanding any other law, grant an order, in
				conformity with section 105, approving electronic surveillance of a foreign
				power or an agent of a foreign power for the purpose of obtaining foreign
				intelligence information.
						.
				
				(e)Applications
			 for court ordersSection 104 of FISA (50 U.S.C. 1804) is
			 amended—
				(1)in subsection
			 (a), by striking paragraphs (6) through (11) and inserting the
			 following:
					
						(6)a certification
				or certifications by the Assistant to the President for National Security
				Affairs or an executive branch official authorized by the President to conduct
				electronic surveillance for foreign intelligence purposes—
							(A)that the
				certifying official deems the information sought to be foreign intelligence
				information;
							(B)that a
				significant purpose of the surveillance is to obtain foreign intelligence
				information;
							(C)that such
				information cannot reasonably be obtained by normal investigative techniques;
				and
							(D)including a
				statement of the basis for the certification that—
								(i)the information
				sought is the type of foreign intelligence information designated; and
								(ii)such information
				cannot reasonably be obtained by normal investigative techniques;
								(7)a statement of
				the period of time for which the electronic surveillance is required to be
				maintained, and if the nature of the intelligence gathering is such that the
				approval of the use of electronic surveillance under this title should not
				automatically terminate when the described type of information has first been
				obtained, a description of facts supporting the belief that additional
				information of the same type will be obtained thereafter;
						(8)a summary
				description of the nature of the information sought and the type of
				communications or activities to be subject to the surveillance;
						(9)a summary
				statement of the facts concerning all previous applications that have been made
				to any judge under this title involving any of the persons, facilities, or
				places specified in the application, and the action taken on each previous
				application; and
						(10)a summary
				statement of the means by which the surveillance will be effected and a
				statement whether physical entry is required to effect the
				surveillance.
						;
				(2)by striking
			 subsection (b);
				(3)by redesignating
			 subsections (c) through (e) as subsections (b) through (d), respectively;
			 and
				(4)in subsection
			 (d)(1)(A), as redesignated by paragraph (3), by inserting after
			 Secretary of State inserting Director of the Central
			 Intelligence Agency.
				(f)Issuance of
			 orderSection 105 of FISA (50 U.S.C. 1805) is amended—
				(1)in subsection
			 (a), by—
					(A)striking
			 paragraph (1); and
					(B)redesignating
			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively;
					(2)by striking
			 paragraph (1) of subsection (c) and inserting the following:
					
						(1)An order
				approving an electronic surveillance under this section shall specify—
							(A)the identity, if
				known, or a description of the target of the electronic surveillance identified
				or described in the application pursuant to section 104(a)(3);
							(B)the nature and
				location of each of the facilities or places at which the electronic
				surveillance will be directed, if known;
							(C)the period of
				time during which the electronic surveillance is approved;
							(D)the type of
				information sought to be acquired and the type of communications or activities
				to be subjected to the surveillance; and
							(E)the means by
				which the electronic surveillance will be effected and whether physical entry
				will be used to effect the
				surveillance.
							;
				(3)by striking
			 subsection (d) and inserting the following:
					
						(d)Each order under
				this section shall specify the type of electronic surveillance involved,
				including whether physical entry is
				required.
						;
				(4)by striking
			 paragraph (2) of subsection (e) and inserting the following:
					
						(2)Extensions of an order issued under
				this title may be granted on the same basis as an original order upon an
				application for an extension and new findings made in the same manner as
				required for an original order and may be for a period not longer than the
				court determines to be reasonable or 1 year, whichever is
				less.
						;
				(5)by striking
			 subsection (f) and inserting the following:
					
						(f)(1)Notwithstanding any
				other provision of this title, when an executive branch officer appointed by
				the President with the advice and consent of the Senate who is authorized by
				the President to conduct electronic surveillance reasonably determines
				that—
								(A)an emergency situation exists with
				respect to the employment of electronic surveillance to obtain foreign
				intelligence information before an order authorizing such surveillance can with
				due diligence be obtained; and
								(B)the factual basis for issuance of an
				order under this title to approve such surveillance exists;
								that
				official may authorize the emergency employment of electronic surveillance in
				accordance with paragraph (2).(2)Under paragraph (1), the following
				requirements shall be satisfied:
								(A)The Attorney General shall be informed
				of the emergency electronic surveillance.
								(B)A judge having jurisdiction under
				section 103 shall be informed by the Attorney General or his designee as soon
				as practicable following such authorization that the decision has been made to
				employ emergency electronic surveillance.
								(C)An application in accordance with this
				title shall be made to that judge or another judge having jurisdiction under
				section 103 as soon as practicable, but not more than 7 days after such
				surveillance is authorized. In the absence of a judicial order approving such
				electronic surveillance, the surveillance shall terminate when the information
				sought is obtained, when the application for the order is denied, or after the
				expiration of 7 days from the time of emergency authorization, whichever is
				earliest. In the event that such application for approval is denied, or in any
				other case where the electronic surveillance is terminated and no order is
				issued approving the surveillance, no information obtained or evidence derived
				from such surveillance shall be received in evidence or otherwise disclosed in
				any trial, hearing, or other proceeding in or before any court, grand jury,
				department, office, agency, regulatory body, legislative committee, or other
				authority of the United States, a State, or political subdivision thereof, and
				no information concerning any United States person acquired from such
				surveillance shall subsequently be used or disclosed in any other manner by
				Federal officers or employees without the consent of such person, except with
				the approval of the Attorney General if the information indicates a threat of
				death or serious bodily harm to any person. A denial of the application made
				under this subsection may be reviewed as provided in section 103.
								(D)The official authorizing the emergency
				employment of electronic surveillance shall require that the minimization
				procedures required by this title for the issuance of a judicial order be
				followed.
								;
				and
				(6)in subsection
			 (i)—
					(A)by striking
			 a wire or and inserting any;
					(B)by striking
			 chapter and inserting title; and
					(C)by adding at the
			 end , or in response to certification by the Attorney General or his
			 designee seeking information, facilities, or technical assistance from such
			 person under section 102 of this title.
					(g)Use of
			 informationSection 106 of FISA (50 U.S.C. 1806) is
			 amended—
				(1)in subsection
			 (i)—
					(A)by striking
			 radio; and
					(B)by inserting
			 contain foreign intelligence information or after the
			 Attorney General determines that the contents inserting contain
			 foreign intelligence information or; and
					(2)in subsection
			 (k), by striking 1804(a)(7) and inserting
			 104(a)(6).
				(h)Congressional
			 oversightSection 108 of FISA (50 U.S.C. 1808) is amended by
			 adding at the end the following:
				
					(c)Document
				management system for applications for orders approving electronic
				surveillance
						(1)System
				proposedThe Attorney General and Director of National
				Intelligence shall, in consultation with the Director of the Federal Bureau of
				Investigation, the Director of the National Security Agency, the Director of
				the Central Intelligence Agency, and the court established under section
				103(b), conduct a feasibility study to develop and implement a secure,
				classified document management system that permits the prompt preparation,
				modification, and review by appropriate personnel of the Department of Justice,
				the Federal Bureau of Investigation, the National Security Agency, and other
				applicable elements of the United States Government of applications under
				section 104 before their submittal to that court.
						(2)Scope of
				systemThe document management system proposed in paragraph (1)
				shall—
							(A)permit and
				facilitate the prompt submittal of applications and all other matters,
				including electronic filings, to the court established under section 103(b)
				under section 104 or 105(g)(5); and
							(B)permit and
				facilitate the prompt transmittal of rulings of that court to personnel
				submitting applications described in paragraph
				(1).
							.
			(i)Amendments to
			 fisa title i relating to weapons of mass destruction
				(1)Section 101 of
			 FISA, as amended by subsection (b) of this section, is further amended—
					(A)in subsection
			 (b)(1)—
						(i)by
			 striking or at the end of subparagraph (D);
						(ii)by
			 redesignating subparagraph (E) as subparagraph (F); and
						(iii)by inserting
			 after subparagraph (D) the following new subparagraph (E):
							
								(E)engages in the
				development or proliferation of weapons of mass destruction, or activities in
				preparation therefor;
				or;
								;
						(B)in subsection
			 (b)(2)(C), by striking sabotage or international terrorism and
			 inserting sabotage, international terrorism, or the development or
			 proliferation of weapons of mass destruction; and
					(C)by inserting
			 after subsection (k) the following new subsection (l):
						
							(l)Weapon of
				mass destruction means—
								(1)any destructive
				device (as that term is defined in section 921 of title 18, United States Code)
				that is intended or has the capability, to cause death or serious bodily injury
				to a significant number of people;
								(2)any weapon that
				is designed or intended to cause death or serious bodily injury through the
				release, dissemination, or impact of toxic or poisonous chemicals, or their
				precursors;
								(3)any weapon
				involving a biological agent, toxin, or vector (as those terms are defined in
				section 178 of title 18, United States Code); or
								(4)any weapon that
				is designed to release radiation or radioactivity at a level dangerous to human
				life.
								.
					(2)Sections
			 101(e)(1)(B), 106(k)(1)(B), and 305(k)(1)(B) of FISA are each amended by
			 striking sabotage or international terrorism and inserting
			 sabotage, international terrorism, or the development or proliferation
			 of weapons of mass destruction.
				(j)Conforming
			 amendments to titles I and III of fisa to accommodate international movements
			 of targets
				(1)Section 105(e) of
			 FISA is amended by adding at the end the following new paragraph:
					
						(4)An order issued under this section
				shall remain in force during the authorized period of surveillance
				notwithstanding the absence of the target from the United States, unless the
				Government files a motion to extinguish the order and the court grants the
				motion.
						.
				(2)Section 304(d) of
			 FISA is amended by adding at the end the following new paragraph:
					
						(4)An order issued under this section
				shall remain in force during the authorized period of physical search
				notwithstanding the absence of the target from the United States, unless the
				Government files a motion to extinguish the order and the court grants the
				motion.
						.
				10.Conforming
			 amendment to table of contentsThe table of contents for the Foreign
			 Intelligence Surveillance Act of 1978 is amended—
			(1)by striking the item relating to section
			 102 and inserting the following new item:
				
					
						Sec. 102. Electronic surveillance authorization without court
				order; certification by attorney general; reports to congressional committees;
				transmittal under seal; duties and compensation of communication common
				carrier; applications; jurisdiction of court.
					
					;
				  
			(2)by striking the
			 items relating to sections 111, 309, and 404; and
			(3)by striking the items related to title VII
			 and section 701 and inserting the following:
				
					
						TITLE VII—Electronic surveillance programs
						Sec. 701. Definitions.
						Sec. 702. Foreign intelligence surveillance court jurisdiction
				to review electronic surveillance programs.
						Sec. 703. Applications for approval of electronic surveillance
				programs.
						Sec. 704. Approval of electronic surveillance
				programs.
						Sec. 705. Congressional oversight.
						TITLE VIII—Effective date
						Sec. 801. Effective
				date.
					
					.
			
	
		September 25, 2006
		Read the second time and placed on the
		  calendar
	
